       Case 2:20-cv-08216-MWF-AFM Document 8 Filed 09/15/20 Page 1 of 1 Page ID #:27
William D. Naeve (SBN 92270)
wnaeve@murchisonlaw.com
Bryan M. Weiss (SBN 128679)
MURCHISON & CUMMING, LLP
801 S. Grand Ave., 9th Floor
Los Angeles, CA 90017
(213) 925-7435
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER
FIRST MERCURY INSURANCE COMPANY and THE
NORTH RIVER INSURANCE COMPANY,                                         2:20-cv-08216
                                                     Plaintiff(s),
                               v.
WEYERHAEUSER NR COMPANY, et al.                                            NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    ✔ This action is dismissed by the Plaintiff(s) in its entirety.
    G

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     September 15, 2020                             /s/ William D. Naeve
                Date                                                Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)          NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
